Case 1:19-cr-00022-CCB Document 69 Filed 01/10/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v.
CRIM, NO. CCB-19-0022
DONTRAY JOHNSON .
Defendant to n>
~ Ss 2.
mr PF BM
GOVERNMENT'S TRIAL EXHIBIT LIST co = Of
= — 4
seal > “ne
Exhibit Description Identified Adinitted [50%
f ri wt Fe ja: ao ~
1 Photo of Marcel Gardner Me iF i Lag) SS
TE pe Rd
2 Photo of Dontray Johnson Wo VE 4 NY, s Lard) =
iv
3 Photo of Jerome Holloway i f 4 Lh O40 “ff Ly 4D
4 Video — Camera Angle ] (Stabbing) is Cony / We fa ey
id -
4a Video Clip from Exhibit 4 — 6:21:18 to 6:21:22 PM
(Stabbing) i/| ¢ farso aloes
77 7 7,
4b Video Clip from Exhibit 4 — 6:21:18 to 6:21:22 PM A
_ | (Stabbing, with Box Highlighting Area of Interest) if bo feode Jobs O
Fo A
4c Video Clip from Exhibit 4 — 6:21:56 to 6:22:06 PM
(Johnson Removes Outer Shirt) it 040 i Ot é
4d Video Clip from Exhibit 4 — 6:21:56 to 6:22:06 PM / /
(Johnson Removes Outer Shirt, with Box Highlighting / G AO \/, ¢ )
Area of Interest) .
4e Video Clip from Exhibit 4 — 6:23:05 to 6:23:15 PM
(Goldsberry Kicks Trash Can Down Hall) |: yas Ut WA 0
. 4 yr
5 Video —- Camera Angle 2 (Leadup, Aftermath) 4 YE), / , Lo ZO
5a Video Clip from Exhibit 5 — 6:18:22 to 6:18:26 PM i) / YI
(Holloway Walks Up Stairs) / ¢ ¢ 040
Sb _| Video Clip from Exhibit 5 — 6:18:22 to 6:18:26 PM —s |
(Holloway Walks Up Stairs, with Box Highlighting Area |//4¢/2040 |//¢ A)AO
of Interest)

 

 

 
@

Case 1:19-cr-00022-CCB Document 69 Filed 01/10/20 Page 2 of 3

 

Exhibit

Description

Identified

Admitted

 

Sc

Video Clip from Exhibit 5 —- 6:18:30 to 6:18:41 PM
(Johnson Walks Out of Cell and Up Stairs)

/[a040

(is

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5d Video Clip from Exhibit 5 — 6:18:30 to 6:18:41 PM
(Johnson Walks Out of Cell and Up Stairs, with Arrow
Highlighting Area of Interest)
Se Video Clip from Exhibit 5 — 6:21:20 to 6:21:32 PM
(Gardner Stumbles Down Stairs)
5f Video Clip from Exhibit 5 —- 6:21:44 to 6:21:53 PM
(Johnson Puts Shank Through Inmate Goldsberry’s Feed
Slot)
3g Video Clip from Exhibit $5 — 6:21:44 to 6:21:53 PM
(Johnson Puts Shank Through Inmate Goldsberry’s Feed
Slot, with Box and Zoom Highlighting Area of Interest)
Sh Video Clip from Exhibit 5 — 6:22:58 to 6:23:14 PM
(Goldsberry Puts Trash Can Outside Cell, Kicks Down
Hallway)
Si Video Clip from Exhibit 5 — 6:24:27 to 6:24:47 PM (CO
| Recovers Shank From Goldsberry Trash Can)
6 Notice of Inmate Rule Violation, Johnson and Holloway
7 Holloway Instagram freedoubler_— Profile Page
8 Holloway Instagram freedoubler_ — Photo of Holloway 1
9 Holloway Instagram freedoubler_— Photo of Holloway 2
10 Holloway Instagram freedoubler_— Photo of Notice of
Inmate Rule Violation
1] Photo of Gardner Stab Wound f ahs / /. “hand
_ Ue Lh,
12 Photo of Gardner Stab Wound — Close Up 7 Lh) BO\ 7,
13 Photo of Gardner Injuries — Scratch and Blood on Neck 117 Laps b f VO
14 [Intentionally Left Blank] Lf of
15 [Intentionally Left Blank] /
16 | Photo of Shank Next to Ruler dif SOMO | 1 yap
17 | Photo of Shank i q Lp) 1} [040
I | rt
®

Case 1:19-cr-00022-CCB Document 69 Filed 01/10/20 Page 3 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description Identified Admitted
18 Johnson Facebook gbino2 —- Johnson Wearing Murdaland
Mafia Shirt and Pants // ieee Yi C0
19 | [Intentionally Left Blank] “
20 Bailey Instagram Salmighty_gang2 — Johnson M Back i
Tattoo “My Blood Is My Honor” {f7/A03O0 | 1/7, O30
21 | intentionally Left Blank]
22 [Intentionally Left Blank]
23 Johnson Signed Stipulation of Facts in Plea Agreement
(Redacted) ff “Vplho fe Cd)
24 Certified DPSCS Records of Inmate Housing Status / | ao SIG. Sf Lanny
25 Photo of Corey Hammond Wy M040 Yiflitsib
26 Photo of David Bond

27, Photo of Jamal Lockley 7ftox (i 40

28 | Photo of James Goldsberry if Wis 0 i, He HbA

29 | Photo of Randy Banks Uf: HAO i} TAD

30 | Photo of Richard Small /
31 Gardner Plea Agreement
32 Bond Plea Agreement
33 Sullivan Plea Agreement
34 Pages from Transcript of 0) Gardner Testimony on
March 7, 2018 Yhlaso Jokeasp
Ty
IS bly YY Vb Abobo [bait //slpso

36 | Kit be heef C Hhindrs Lfifitad \ WHEL

37 i; Aj pad pee

BY ES [9/200 eg |

 

34

Luk CY Lathsh fase pce 2

f9par 0
